Citation Nr: 0944890	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-00 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1969 to February 1971.  His decorations include 
the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In October 2009, the Veteran testified at a hearing over 
which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of this hearing has been 
associated with the Veteran's claims file.


FINDINGS OF FACT

1.  An October 1994 rating decision denied the Veteran's 
claim for service connection for skin disorder.

2.  The additional evidence received since that October 1994 
rating decision denying the claim for service connection for 
a skin disorder, is new and material and indicates a skin 
disorder was incurred in service.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision that denied service 
connection for skin disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted since that 
rating decision to reopen this previously denied and 
unappealed claim for service connection.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Resolving all doubt in favor of the Veteran, a skin 
disorder was incurred in service.  38 U.S.C.A. § 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board reopens and grants the claim 
of service connection for a skin disorder.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

New and Material Evidence

The Veteran originally filed a claim for service connection 
for a skin disorder in December 1993.  In an October 1994 
rating decision, the RO denied the claim for service 
connection for skin disorder as being diagnosed too remotely 
after service to have been incurred in service. 

The Veteran did not appeal that October 1994 decision, so it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.200, 20.302, 20.1103.

The Veteran's current appeal concerns his petition to reopen 
this previously denied and unappealed claim.  The Board finds 
that he has submitted new and material evidence to reopen 
this claim, so the Board may proceed to reviewing this claim 
on the underlying merits.  

When a petition to reopen a previously denied, unappealed 
claim is presented, a two-step analysis is performed.  The 
first step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge, the Federal Circuit 
reiterated this, noting that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  The 
credibility of this evidence must be presumed, albeit just 
for the limited purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) 
(indicating "Justus does not require the Secretary [of VA] 
to consider the patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim 
for service connection is the evidence that has been added to 
the record since the final and binding October 1994 rating 
decision.  

As the stated basis of the denial of service connection was 
that the condition was diagnosed too remotely after service 
to be considered incurred in service.  Therefore, new and 
material evidence must suggest that his skin disorder extends 
back to his military service.  

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection also may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Since the October 1994 rating decision in question, the 
Veteran has submitted private treatment records, VA treatment 
records, and he testified at an October 2009 Travel Board 
hearing.  This additional evidence is both new and material 
to the case because it relates to an unestablished fact 
necessary to substantiate his claim for service connection 
for a skin disorder and raises a reasonable possibility of 
substantiating this claim.  In effect, this additional 
evidence indicates that the Veteran had earlier symptoms 
consistent with a diagnosis of a skin disorder, but did not 
seek treatment until after his discharge from service.  See, 
e.g., Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); see 
also Hodge, 155 F.3d at 1363 (holding that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a Veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim); 
and see, too, Justus v. Principi, 3 Vet. App. 510 (1992) 
(indicating the additional evidence in question is presumed 
credible for the limited purpose of determining whether it is 
new and material).  So the claim for service connection for a 
skin disorder is reopened, and the Board will proceed to 
adjudicate this claim on the underlying merits in the 
following section.

Service Connection for a Skin Disorder

The Veteran claims that he developed a skin disorder while 
stationed in the Republic of Vietnam due to the damp 
conditions and the inability to change into dry clothes 
regularly.  For the reasons and bases discussed below, the 
Board finds that service connection is warranted.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 10 percent) 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2009).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, 12 Vet. App. at 
253.

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat Veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
Veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).

Here, the Veteran's service treatment records show no 
treatment or diagnosis of a skin disorder.  The Veteran's 
post-service private treatment records show treatment for 
tinea corporis, tinea cruris, tinea versicolor, and eczema 
since 1986.

During his October 2009 Travel Board hearing, the Veteran 
described that he first experienced a rash on his back, 
stomach, and chest while he was stationed in Vietnam, and 
that he has suffered from the same condition on and off since 
service.  As a rash on the torso and forearms is readily 
observable to a lay person, the Veteran is competent to 
testify as to the symptoms of his skin condition that he 
experienced in service and since service.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 
451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau v. 
Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).   

The Veteran's personnel records show that he served in the 
Republic of Vietnam from June 1969 to July 1970 and that his 
military occupational specialty was rifleman.  He was awarded 
the Combat Infantryman Badge.  Based upon the above, and 
given that the skin disorder is consistent with the 
circumstances, conditions and hardships of his service, the 
Veteran's report as to the onset of symptoms in service is 
credible.  See 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  See also Collette v. Brown, 82 F.3d 
389 (1996).  Additionally, a rash, especially if relatively 
mild, may be the type of condition for which someone may not 
readily seek medical treatment.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board 
finds that the Veteran's lay testimony describing the onset 
and chronicity of a skin rash of the back, stomach, and chest 
during service to be credible and supported by the later 
diagnosis and treatment.  Id.

In light of the Veteran's decorated combat service, his 
credible account of having a skin disorder since being 
exposed to combat, the current variously diagnosed skin 
disorder, and resolving doubt in the Veteran's favor, the 
Board finds that a skin disorder had its onset as a result of 
the Veteran's period of active service.  As noted above, as a 
combat Veteran, his lay evidence of in-service incurrence is 
accepted as sufficient proof of service connection, since his 
assertions are consistent with the circumstances, conditions, 
and hardships of such service.

While further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the  Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, 
with the resolution of all reasonable doubt in the Veteran' 
favor, the Board finds that the Veteran has satisfied his 
burden of showing that he suffers from a chronic skin 
disorder as a result of an in-service injury during service 
in the Vietnam War.   Accordingly, the appeal is granted.


ORDER

The claim for service connection for a skin disorder is 
reopened and granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


